Broyles, O. J.
1. “To recover damages on account of physical injuries resulting from fright, where there is no actual immediate personal injury, it must appear that the injuries were the natural and proximate result of the fright or shock, and that the defendant could or should have known that the act producing the injuries would with reasonable certainty cause such a result; and it must appear that the injuries resulted from such gross carelessness, coupled with a knowledge of the probable physical results, as amounted to wilful and reckless disregard of consequences; or that the fright (with its consequences) was brought about by a deliberate and malicious intention on the part of the defendant to injure the plaintiff.” Goddard v. Watters, 14 Ga. App. 722 (2) (82 S. E. 304) ; Logan v. Gossett, 37 Ga. App. 516 (140 S. E. 794) ; Williamson v. Central of Georgia, Ry. Co., 127 Ga. 125 (4-a) (56 S. E. 119).
2. Under the above-stated ruling, and the facts of the instant case, as disclosed by the pleadings, the petition failed to set out a cause of action against any of the defendants, and their general demurrers were properly sustained and the case dismissed. The request of counsel for the plaintiff in error that the decision of this court in Logan v. Gossett, supra, be reviewed and overruled, is denied.

Judgment affvrmed.


Luke and, Bloodtrorlh, JJ., concur.